DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see page 7, filed September 27, 2021, with respect to Claim 21 have been fully considered and are persuasive.  The rejection of August 3, 2021 has been withdrawn. 

Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. Applicant amended the limitations of objected claim 30 into .

Status of the Claims
Claims 3, and 11-20 are canceled.  Claims 21-31 are added.  No new matter.  Claims 1-2, 4-10, and 21-31 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2016/0276365).	Claim 8, Choi discloses (Figs. 5-6) a three-dimensional (3D) memory device, comprising: 	a substrate (100, substrate, Para [0069]); 	a memory stack (ST, stacks, Para [0069]) comprising (ST has 120 and 111a-117a) interleaved (120 and 111a-117a are interleaved) conductive layers (120, gate electrodes, Para [0070]) and dielectric layers (11a-117a, insulating patterns, Para [0070]) above the substrate (120 and 111a-117a are above 100); and 	a memory string (VS/DS/SP, channel structures/memory layer/lower channel, Para [0072] – [0073], hereinafter “string”) extending vertically through the memory stack (VS/DS/SP extends vertically through ST) and comprising: 	a semiconductor plug (SP, lower channel, may be semiconductor material, Para [0071]) in a lower portion of the memory string (SP is in lower portion of string); 	a memory film (DS, memory layer, Para [0073]) above the semiconductor plug and along a sidewall of the memory string (DS is above SP and along sidewall of string); 	a semiconductor channel (CP1, first channel pattern, Para [0072]) over the memory film and along the sidewall of the memory string (CP1 is over DS an along sidewall of string); and 	a semiconductor plug protrusion (CP2, second channel pattern, Para [0072]) protruding above CP2 protrudes above SP) and through a bottom of the memory film (Fig. 6, CP2 protrudes through bottom of TL of VIS of DS) and the semiconductor channel (Fig. 6, 175 of CP2 protrudes through bottom of CP1), wherein an upper end of the semiconductor plug protrusion is above the bottom of the semiconductor channel (upper end of CP2 is above bottom of CP1).	Claim 10, Choi discloses (Fig. 5) the 3D memory device of claim 8, wherein the semiconductor plug (SP) is epitaxially grown from the substrate (SP may be epitaxially grown from 100, Para [0107]).	The language, term, or phrase "semiconductor plug protrusion is epitaxially grown from the semiconductor plug" and "the semiconductor channel is epitaxially grown from the semiconductor plug protrusion" are directed towards the process of making a semiconductor plug protrusion and
semiconductor channel respectively. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made, in re Hirao, 190 USPQ 15 at 17 (footnote 3). See also. In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ, 324; In re Avery, 186 USPQ 161; in re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se 'which must be determined in a "product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a  product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the language "semiconductor plug protrusion is epitaxially grown from the semiconductor plug" and "the semiconductor channel is epitaxially grown from the semiconductor plug protrusion" only requires a semiconductor plug protrusion and a semiconductor channel, respectively, 'which does not distinguish the invention from Pachamuthu, which teaches the structure as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachamuthu (US 2017/0125437) in view of Rajashekhar (US 2020/0279862).
Claim 1, Pachamuthu discloses (see annotated Fig. 2K below/4) a three-dimensional (3D) memory device, comprising: 	a substrate (10, substrate, Para [0034]) ; 	a memory stack (42/32 stack) comprising interleaved (42/32 are interleaved) conductive layers (42, sacrificial material layer may be conductive material, Para [0048]) and dielectric layers (32, insulating layer, Para [0049]) above the substrate (42/32 are above 10); and 	a memory string (area of 50/60/11 and 100 of Fig. 4 considered memory string, hereinafter “string”) extending vertically through the memory stack (area of 50/60/11 extends through 42/32) and comprising: 	a single crystalline silicon plug (11, epitaxial channel portion may be single crystalline silicon, Para [0058]) in a lower portion of the memory string (11 in a lower portion of area 50/60/11); 	a memory film (50, memory film, Para [0068]) above the semiconductor plug (50 above 11) and along a sidewall of the memory string (50 along outer sidewall of area of 50/60/11); 	a semiconductor channel (601, first semiconductor channel portion, Para [0068]) over the memory film (601 is over 50) and along the sidewall of the memory string (601 along inner sidewall of area of 50/60/11); and602, second semiconductor channel portion, may be polysilicon, Para [0070], [0074])  protruding above the single crystalline silicon plug (602 protrudes above 11) and through a bottom of the memory film (602 protrudes through bottom of 50) and the semiconductor channel (602 protrudes through bottom of 601), wherein an upper end of the silicon plug protrusion is above the bottom of the semiconductor channel (upper end of 602 is above bottom of 601).	Pachamuthu does not explicitly disclose a single crystalline silicon channel and single crystalline plug protrusion.	However, Rajashekhar discloses a single crystalline semiconductor channel (Para [0134]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply single crystalline structure to the silicon channel and silicon plug protrusion of Pachamuthu as single crystalline enhances charge carrier mobility (Rajashekhar, Para [0134]).
    PNG
    media_image1.png
    972
    694
    media_image1.png
    Greyscale
Claim 2, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	Pachamuthu discloses (Fig. 2K/4) wherein the single crystalline silicon plug is epitaxially grown from the substrate (11 is epitaxially grown from 10, Para [0058]).	Claim 4, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	The language, term, or phrase "the single crystalline silicon plug protrusion is epitaxially grown from the single crystalline silicon plug" and “the single crystalline silicon channel is epitaxially grown from the  single crystalline silicon plug protrusion” are directed towards the process of making a single crystalline silicon plug protrusion and the single crystalline silicon channel respectively.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the single crystalline silicon plug protrusion is epitaxially grown from the single crystalline silicon plug" and “the single crystalline silicon channel is epitaxially grown from the single crystalline silicon plug protrusion”  only requires a single crystalline silicon plug protrusion and a single crystalline silicon channel, respectively, which does not distinguish the invention from Pachamuthu in view of Rajashekhar, which teaches the structure as claimed.	Claim 5, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	Pachamuthu discloses (Fig. 2K/4) wherein an upper end of the single crystalline (as taught by 602 is above the bottom of 601).	Claim 6, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	Pachamuthu discloses (Fig. 2K/4) wherein the single crystalline silicon plug protrusion is in contact with the single crystalline silicon channel and the single crystalline silicon plug (602 is in contact with 601 and 11).	Claim 7, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	Pachamuthu discloses (Fig. 2K/4) wherein the memory string (string) further comprises a cap layer (71, first contact level dielectric layer, Para [0077]) over the single crystalline silicon channel and covering the single crystalline silicon plug protrusion (71 is over 601 and covers 602).	Claim 32, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1, wherein the 3D memory device is a part of a non-monolithic 3D memory device (Pachamuthu, forming non-monolithic 3D memory, Para [0033]).	Claim 33, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1, wherein the single crystalline silicon plug, the single crystalline silicon channel, and the single crystalline silicon plug protrusion form a continuous single crystalline silicon structure (under broadest reasonable interpretation (BRI) 601, 602, and 11 can be said to form a structure with no gaps in between where single crystalline silicon is taught by Rajashekhar).	Claims 9, 21-25, 27-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0276365) in view of Rajashekhar (US 2020/0279862).	Claim 9, Choi discloses the 3D memory device of claim 8, wherein the semiconductor plug comprises single crystalline silicon (SP may be epitaxially grown from substrate, Para [0069] –[0071])
Choi does not explicitly disclose the semiconductor channel, and the semiconductor plug protrusion comprise single crystalline silicon.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply single crystalline material to the silicon channel and semiconductor plug protrusion of Choi as single crystalline enhances charge carrier mobility (Rajashekhar, Para (0134]).
Allowable Subject Matter
Claims 21-22, 24-27, 29,  allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Choi (US 2016/0276365), Pachamuthu (US 2017/0125437), Rajashekhar (US 2020/0279862), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 21 (from which claims 22, 24-27,29, 31, and 34 depend), a part of the single crystalline silicon plug protrusion above the bottom of the single crystalline silicon channel is in contact with the cap layer, and a part of the single crystalline silicon plug protrusion below the bottom of the single crystalline silicon channel is in contact with the memory film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819